PROSPECTUS SUPPLEMENT NO.3 To Prospectus dated May 5, 2014 Filed pursuant to Rule 424(b)(3) Registration No. 333-188210 2,824,471 Shares Common Stock This Prospectus Supplement No.3 (this "Prospectus Supplement") supplements the Prospectus dated May 5, 2014, as supplemented by prospectus supplement No. 1 and prospectus supplement No.2, each dated October 16, 2014 (collectively, the "Prospectus") which forms a part of our Registration Statement on Form S-1 (Registration Statement No. 333-188210). The Prospectus and this Prospectus Supplement relate to the resale, from time to time, by the selling stockholders named in the Prospectus of up to an aggregate of 2,824,471 shares of common stock, par value $0.001 per share, of Integrity Applications, Inc., consisting of 1,282,775 shares issuable upon conversion of our Series A 5% Convertible Preferred Stock, par value $0.001 per share, 1,539,546 shares issuable upon the exercise of warrants and 2,150 shares of common stock issued in a private placement transaction on March 13, 2013. We are not selling any common stock under the Prospectus and will not receive any of the proceeds from the sale of shares of common stock being sold by the selling stockholders. This Prospectus Supplement should be read in conjunction with the Prospectus, which is to be delivered with this Prospectus Supplement. This Prospectus Supplement updates, amends and supplements the information included or incorporated by reference in the Prospectus. If there is any inconsistency between the information in the Prospectus and this Prospectus Supplement, you should rely on the information in this Prospectus Supplement. This Prospectus Supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including any amendments or supplements to it. Current Report on Form 8-K On November 6, 2014, we filed a Current Report on Form 8-K with the Securities and Exchange Commission. The text of such Form 8-K is attached hereto. An investment in our common stock involves substantial risks.See “Risk Factors” beginning on page7 of the Prospectus. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus isNovember 20, 2014. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 31, 2014 Integrity Applications, Inc. (Exact name of registrant as specified in its charter) Delaware
